             Case 4:19-cv-05677-HSG Document 28 Filed 05/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                           OAKLAND DIVISION
11
     DAISY VARGAS, an individual,                         Case No. 19-cv-05677-HSG
12
                          Plaintiff,
13                                                        [PROPOSED] ORDER TO DISMISS
14 v.                                                     PLAINTIFF’S COMPLAINT AGAINST
                                                          DEFENDANTS COUNTY OF
15 COUNTY OF ALAMEDA, a municipal                         ALAMEDA, DEPUTY JEFF EDWARDS
     corporation; JEFF EDWARDS, individually              AND DEPUTY RILEY WALTER
16
     and in his official capacity as deputy sheriff for
17   the Alameda County Sheriff’s Office; (FNU)
     WALTER, individually and in his official
18   capacity as deputy sheriff for the Alameda
19
     County Sheriff’s Office; and DOES 1-50,
     inclusive, individually and in their official
20   capacity as agents for the Alameda County
     Sheriff’s Office,
21

22                        Defendants.

23

24

25

26

27

28
               Case 4:19-cv-05677-HSG Document 28 Filed 05/21/20 Page 2 of 2



 1            Having reviewed the parties’ Stipulation and GOOD CAUSE appearing therefore,
 2 Plaintiff’s Complaint, against Defendants County of Alameda, Deputy Edwards and Deputy

 3 Walter, is dismissed with prejudice.

 4            IT IS SO ORDERED.
 5
     Dated:     5/21/2020
 6
                                             Honorable Haywood S. Gilliam, Jr.
 7                                           United States District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
